Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This action is response to the application filed on 10/8/2021, which is a continuation of application 16914919, which was filed on 6/29/2020 and now U.S. Patent 11144274, which is a continuation of application 16266632, which was filed on 2/4/2019 and now U.S. Patent 10698648, which is a continuation of 15180834, which is filed on 6/13/2016 and now U.S. Patent 10198236, and 1518034 a continuation of allowed U.S. Patent Application No. 13800020, which was filed 3/13/2013 and now U.S. Patent 9367144.  A filing date of 10/8/2021 is acknowledged.  Claim 1 is pending.  Claim 1 is independent claim.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claim1 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11144274. Please see table below for claims mapping. 
Instant Application 17496960
Patent 11144274
1. A method for providing remote control interfaces, the method comprising: identifying, using a hardware processor, a user input interface based on a received image of a user input interface associated with a media playback device from a mobile device, wherein the user input interface is configured to transmit first wireless signals to the media playback device; 
transmitting, using the hardware processor, a representation of the identified user input interface to the mobile device; 
determining, using the hardware processor, network connection information indicating that the mobile device is configured to transmit second wireless signals to the media playback device; 
and in response to determining that the mobile device is connected to the media playback device via a wireless communications network and in response to determining that the mobile device is configured to transmit the second wireless signals to the media playback device over the wireless communications network that are different than the first wireless signals, transmitting, using the hardware processor, a code library to the media playback device for use with commands inputted into the representation of the identified user input interface and received as the second wireless signals
1. A method for providing remote control interfaces, the method comprising: identifying, using a hardware processor, a user input interface based on a received image of a user input interface associated with a media playback device from a mobile device, wherein the user input interface is configured to transmit first wireless signals to the media playback device; 
transmitting, using the hardware processor, a representation of the identified user input interface to the mobile device; 
determining, using the hardware processor, network connection information indicating that the mobile device is configured to transmit second wireless signals to the media playback device; 
and in response to determining that the mobile device is connected to the media playback device via a wireless communications network and in response to determining that the mobile device is configured to transmit the second wireless signals to the media playback device over the wireless communications network that are different than the first wireless signals, transmitting, using the hardware processor, a code library to the media playback device for use with commands inputted into the representation of the identified user input interface and received as the second wireless signals.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazuhiro Sato (US Publication 20120119998 A1, hereinafter Sato), and in view of Brian Roberts et al (US Publication 20110304778 A1, hereinafter Roberts).

As for independent claim 1, Sato discloses: A method for providing remote control interfaces (Abstract, operating an operational terminal and a server regarding the operational terminal and a remote commander for controlling a device), the method comprising: identifying, using a hardware processor, a user input interface based on a received image of a user input interface associated with a media playback device from a mobile device ([0105], the shooting unit of the portable terminal shoots the remote commander in accordance with an instruction of a user; [0106], the type of the remote commander is recognized by the image recognition unit of the portable terminal on the basis of the shot image of the remote commander), wherein the user input interface is configured to transmit first wireless signals to the media playback device ([0058], the remote commander can transmit an infrared signal or a radio signal as a control signal); transmitting, using the hardware processor, a representation of the identified user input interface to the mobile device (Fig. 9, S324, display shot image of remote commander); and in response to determining that the mobile device is connected to the media playback device via a wireless communications network and in response to determining that the mobile device is configured to transmit the second wireless signals to the media playback device over the wireless communications network that are different than the first wireless signals (see more details in Roberts), transmitting, using the hardware processor, a code library to the media playback device for use with commands inputted into the representation of the identified user input interface and received as the second wireless signals ([0012], transmit the display information and the signal code information respectively corresponding to each of the one or more operational elements; Fig. 9, S316, acquire code data of remote commander). 
Sato discloses providing remote control interfaces by using a mobile device’s camera to capture image of a playback device’s remote control, and a server determines a GUI for the playback device’s remote control and sends this GUI to the mobile device for use in controlling the playback device, but Sato does not clearly disclose determining the connection with the mobile device, in an analogous art of managing remote controlling GUI between different devices, Roberts discloses: determining, using the hardware processor, network connection information indicating that the mobile device is configured to transmit second wireless signals to the media playback device ([0020], customer premises may include a network of remote control, video client, display device, local router, user device and local gateway, customer premises may also include additional devices such as mobile devices, etc., devices within customer premises network may be connected via wireless connections (e.g., using network devices); Fig. 7 and [0014], [0060], enabling two-way communication between remote control and media client to allow remote control to receive and implement scrips for mapping buttons); and in response to determining that the mobile device is connected to the media playback device via a wireless communications network and in response to determining that the mobile device is configured to transmit the second wireless signals to the media playback device over the wireless communications network that are different than the first wireless signals (Fig. 7, step 780, send to display device and based on launch signal, application-specific key map for button functions).
Sato and Roberts are analogous art because they are in the same field of endeavor, managing remote controlling between different devices. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Sato using the teachings of Roberts to expressly include determining the connection between user device and the playback device via a wireless communications network. The motivation is to provide Sato’s method with enhanced capability of connecting remote control, mobile device and media playback device with wireless communications network so user may use mobile device to remotely control the media playback device.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Primary Examiner, Art Unit 2171